Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                           No. 04-16-00140-CR

                                        Matthew David LEAL,
                                              Appellant

                                                   v.

                                           The STATE of Texas,
                                                 Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 492801
                               Honorable Jason Wolff, Judge Presiding

Opinion by:       Jason Pulliam, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 7, 2016

AFFIRMED

           Matthew Leal appeals the trial court’s denial of his Motion to Quash the Complaint and

Information, contending the complaint in this case is inadequate to support the State’s information.

Because this court concludes the complaint is sufficient to support the information, the trial court’s

judgment is affirmed.

                                              BACKGROUND

           The State filed an information and sworn-to complaint against Leal on June 16, 2015. The

information states:
                                                                                       04-16-00140-CR


       On or about the 8th day of June, 2015, MATTHEW DAVID LEAL, with intent to
       deprive the owner, HEB, of property, namely: two (2) Health or Beauty item(s) did
       unlawfully, without the effective consent of the owner, appropriate said property
       by acquiring and otherwise exercising control over said property, said property
       being other than real property which had a value of Fifty Dollars ($50.00) or more
       but less than Five Hundred Dollars ($500.00).

The complaint states:

       Before me the undersigned authority on this day personally appeared affiant, who
       after being duly sworn by me on oath deposes and says that affiant has good reason
       to believe and does believe that in the County of Bexar and the State of Texas, and
       before the making and filing of this complaint, on or about the 8th day of June,
       2015, LEAL, MATTHEW DAVID committed the offense of MB THEFT $50 -
       $500 against the peace and dignity of the State.

Appellant filed a Motion to Quash the Complaint and Information on February 8, 2016, and the

trial court held a hearing on the motion on February 24, 2016. Leal argued the complaint is not

specific enough to charge him with the offense of theft and could not support the information in

his case. The trial court denied Leal’s motion. Leal subsequently pleaded “no contest” to the

offense of theft while reserving his right to appeal the trial court’s denial of his motion.

       This appeal followed.

                                             ANALYSIS

                                        Standard of Review

       A trial court’s order regarding a motion to quash a charging document is reviewed de novo

because the sufficiency of a charging instrument is a question of law. Smith v. State, 309 S.W.3d
10, 14 (Tex. Crim. App. 2010).

                                             Application

       A valid complaint is a prerequisite to a valid information. TEX. CODE CRIM. PROC. ANN.

art. 21.22 (West 2009). The purpose of a complaint is to apprise the accused of the facts

surrounding the offense with which he is charged so that he may prepare a defense. State v. Zorilla,

404 S.W.3d 734, 735 (Tex. App.—San Antonio 2013, no pet.). The particularity in pleading that
                                                 -2-
                                                                                      04-16-00140-CR


is required for an indictment or an information is not required for a complaint, and a complaint

will not be dismissed due to a mere informality. Vallejo v. State, 408 S.W.2d 113, 114 (Tex. Crim.

App. 1966). A complaint “shall be sufficient, without regard to form,” if it has these four

“substantial requisites”:

       1. It must state the name of the accused, if known, and if not known, must give
          some reasonably definite description of him.

       2. It must show that the accused has committed some offense against the laws of
          the State, either directly or that the affiant has good reason to believe, and does
          believe, that the accused has committed such offense.

       3. It must state the time and place of the commission of the offense, as definitely
          as can be done by the affiant.

       4. It must be signed by the affiant by writing his name or affixing his mark.

TEX. CODE CRIM. PROC. ANN. art. 15.05 (West 2015)

       In this case, the only requisite Leal disputed at trial and on appeal is the second, which

requires the complaint to “show that the accused has committed some offense … or that the affiant

has good reason to believe, and does believe, that the accused has committed such offense.” Id.

Leal asserts on appeal the complaint did not satisfy this requirement because the complaint’s

identification of the offense as “MB Theft $50 - $500” lacks specificity with regard to whether the

property was taken unlawfully or without the owner’s consent.

       It has long been the law that “particularity as a requisite in an information is not necessary

in the complaint on which it is founded, nor are discrepancies between [the complaint and the

information] of any consequence, provided there is accordance in substance.” Holland v. State,

623 S.W.2d 651, 652 (Tex. Crim. App. 1981). Further, the complaint used to support an

information does not have to measure up to standards for complaints upon which search warrants

are issued. Chapa v. State, 420 S.W.2d 943, 944 (Tex. Crim. App. 1967) (citing Cisco v. State,



                                                -3-
                                                                                     04-16-00140-CR


411 S.W.2d 547 (Tex. Crim. App. 1967)). A complaint in support of an information serves only

as the basis for a criminal prosecution. Id.

       A complaint must meet the requirements of article 15.05 and be sufficient to apprise the

accused of the facts surrounding the offense with which he is charged in order to prepare a defense.

Id; Zorilla, 404 S.W.3d at 735, 736. Section 31.03 of the penal code, entitled “Theft,” provides in

pertinent part:

       (a) A person commits an offense if he unlawfully appropriates property with intent
           to deprive the owner of property.

TEX. PENAL CODE ANN. § 31.03 (West Supp. 2016). Section 31.03 goes on to define three different

ways in which appropriation can be unlawful. Id. At the time of the instant offense, the

punishment range for Class B misdemeanor theft was defined as an offense in which the stolen

property was valued between $50 and $500. See Acts 2015, 84th Leg., ch. HB 1396, § 6 (amended

2015) (current version at TEX. PENAL CODE ANN. § 31.03(e)(2)).

       The complaint in this case is signed by the affiant, names the accused, and states the place

and date of the commission of the offense. Additionally, the complaint indicates Leal committed

the offense of “MB THEFT $50 - $500.” This court is not persuaded by Leal’s argument that the

State was required to include language stating whether the stolen property was taken unlawfully

or without the owner’s consent. The complaint lists the offense as “theft” which matches the title

of the penal code section regarding the offense. Further, the value amount listed in the complaint

indicates the offense level as a Class B misdemeanor, as does the notation “MB.”

       This court concludes the complaint satisfies the requirements of article 15.05 and is

sufficient to apprise the accused of the charged offense in order to prepare a defense. The

complaint in this case is sufficient to support the information.

       Leal’s issue on appeal is overruled.


                                                -4-
                                                                              04-16-00140-CR


                                       CONCLUSION

     Based on the forgoing reasons, the trial court’s judgment is affirmed.


                                              Jason Pulliam, Justice

DO NOT PUBLISH




                                             -5-